DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/20/2022 has been entered.  Claims 1-9 remain pending.  Claims 4-9 were previously withdrawn.  Claim 10 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2005-298718 A, See machine translation for citation) in view of Toyoda (WO 2015/008649 A1, See machine translation for citation).
Regarding claims 1 and 3, Nakamura discloses a fluororesin molded article (Abstract).  A fluorine resin tube is formed as shown in Figure 2 and page 3.  The fluorine resin includes polytetrafluoroethylene, perfluoroethylene propene copolymer (FEP, a copolymer containing a tetrafluoroethylene unit and a hexafluoropropylene unit) or perfluoro alkoxy alkane (PFA, a copolymer containing a tetrafluoroethylene unit and a perfluoro(alkylvinylether) unit) (page 4).    As shown in Table 1, the water contact angle is 10° which is within the claimed range.  Nakamura discloses the molded article may be used for a printer or copier, antenna, home appliance, automobile, coaxial cable, aeronautics, or ship (page 5).
	However, Nakamura does not disclose the molded article has a melt flow rate of 0.90 g/10 min or lower.  Toyoda teaches the melt flow rate (MFR) of the fluorine-containing resin at 372°C for PFA or FEP is from 0.1 to 100 g/min which overlaps the claimed range (page 8).  Toyoda is concerned with fluoropolymers, including fluorine-containing resins (page 1 and 7).   Toyoda recognizes that the fluoropolymer may use in a wide range of industrial fields such as in the automobile industry, semiconductor industry, chemical industry (pages 1-2).  Nakamura and Toyoda are analogous art concerned with similar technical difficulty, namely melt moldable fluoropolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the melt flow rate of the fluororesin within the range per the teachings of Toyoda, and the motivation to do so would have been as Toyoda suggests such fluoropolymers with the MFR are melt moldable (page 8).
Regarding claim 2, Nakamura discloses a molded article as shown above in claim 1.
	However, Nakamura does not disclose the molded article contains 100 to 1000 functional groups on at least a surface per 106 carbon atoms in a main chain, and the functional groups include a –OH group, a –COF group, and a –COOH group.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the functional groups within the range can have excellent hydrophilicity [0044].  Therefore, the claimed effects and physical properties, i.e. the number of –OH, -COF, and –COOH groups would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
	Alternatively, 	however, Nakamura does not disclose the molded article contains 100 to 1000 functional groups on at least a surface per 106 carbon atoms in a main chain, and the functional groups include a –OH group, a –COF group, and a –COOH group.  As the hydrophilicity is variable that can be modified by adjusting said amount of irradiating radiation, the precise number of functional groups would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the number of functional groups, and the motivation to do so would have been to obtain desired hydrophilicity (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claim 10, the melt flow rate per the teachings of Toyoda is close to the claimed range and would be expected to have similar properties.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP § 2144.05 (I).   

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Nakamura is silent as to the MFR of the molded article (page 6) is not persuasive.  As acknowledged by Applicant, Toyoda teaches the claimed MFR.  Furthermore, Nakamura discloses it is only the surface that is modified by irradiation (Abstract).  Therefore, the layers other than the surface layer would have the MFR as recited in the instant claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
B) Applicant’s showing of alleged unexpected results is not persuasive.  As instantly claimed the molded article has the MFR.  However, the instant claims do not differentiate the surface layer from the other layers of the molded article.  The evidence is not commensurate in scope with the claims.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767